DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request for a transaction, executing a first smart contract that manages a processing history of the transaction, based on the request for the transaction, the processing history including a business processing of a predetermined business by one of the organizations or processing associated with business processing, linked to identification information of the organization, and executing a second smart contract that specifies a calculation logic that determines values of a contribution to an operation of a management target system commonly used by the plurality of organizations and a consumption of resources of the management target system, with respect to each of an issuer, an approver, and an executor of each transaction of the business processing and the system Page 2 of 12Application No. 16/288,402Attorney Docket No. 114917.PC014USoperation processing, as indicated by the processing history of the predetermined business stored in the distributed ledger, repeatedly subtracting the value of the consumption from the value of the contribution for each of the organizations for each of the processing histories, and obtaining a calculation result which is a contribution status of each of the organizations, and storing, by each of the plurality of predetermined nodes, the calculation result in the distributed ledger, wherein, in the executing of the second smart contract, each of the plurality of predetermined nodes specifies the processing history related to at least one of a consumption degree and a contribution degree based on configuration information held in the storage device and indicating an attribute of each of the plurality of organizations, and information of at least one of the issuer of the transaction, the approver of the transaction, the executer of the transaction, a reference target or update target of the transaction, and a receiver of an issuing event of the transaction indicated by the processing history, and calculates at least one of the consumption degree and the contribution degree by a Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using nodes to execute the steps in a distributed ledger (network) environment. The nodes (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function. Also storing smart contract (data) in a distributed ledger system (database); and communicating between the plurality of nodes to ensure synchronization of the ledger are mere extra-solution activities. These generic nodes limitations are no more than mere instructions to apply the exception using generic computer component in a distributed ledger (network) environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of storing data in a distributed ledger system; and communicating between the plurality of nodes to ensure synchronization of the ledger, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the storing of smart contract (data) in a distributed ledger system is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002-0003, indicate that the steps of storing smart contract (data) in a distributed ledger system is well-understood, routine and conventional in the field (as they are here). Also, Liao et al (USPAP 20190156026) at paragraph 0023, indicates that the concept of synchronizing blockchain ledgers between nodes is a conventional technology. Accordingly, a conclusion that the steps of storing smart contract (data) in a distributed ledger system, and communicating between the plurality of nodes to ensure synchronization of the ledger are well-understood, routine and conventional activity is supported under Berkheimer option 3.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the (Step 2B: NO). The claim is not patent eligible.


Claim 4 recites that wherein in the execution of the second smart contract, each of the plurality of nodes performs aggregation for at least any one of an amount of transactions, an amount of resource consumption required for execution of a corresponding transaction, a data storage amount, a load of operation of a task or a system, a holding amount of backup data, and achievement of use and utilization of data from the processing history, and calculates at least any one of the consumption degree and the contribution degree based on a result of the aggregation.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites that wherein in the specification of the processing history, each of the plurality of nodes specifies a processing history for each of the plurality of organizations by using signature information of the organizations recorded in the processing history.
This limitation is also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.



These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 8 recites wherein each of the plurality of nodes holds a calculation rule of at least any one of the consumption degree and the contribution degree for each function of the second smart contract and a corresponding smart contract, and calculates at least any one of the consumption degree and the contribution degree according to a corresponding calculation rule.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claims 9 and 10 recite system and apparatus equivalents of claim 1 respectively, and are similarly rejection using the same rationale as claim 1, supra. 

 

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the conversion of the calculated consumption degree and the calculated contribution degree into a virtual currency token, and the execution of an adjustment processing based on virtual currency token is a practical application of the abstract idea that provides a real-workd effect on the organization.
Examiner respectfully disagrees. The recited conversion and execution are abstract processes because they rely on a mathematical relationships (usually a conversion factor).
  Applicant further asserts that claimed invention provides a technological improvement over conventional methods and systems by improving the efficiency and accuracy of transactions in the distributed ledger.
Examiner respectfully disagrees. The efficiency and accuracy of transactions comes from the capabilities of a general distributed network/ledger rather than the recited method itself. (FairWarning IP v. Iatric Systems, CAFC, 2015-1985, Oct. 11, 2016, pg. 8).
“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power, 2016 WL 4073318, at *4.”

Therefore using existing computer technology to improve the efficiency and accuracy of the transactions is not enough.  This is using existing computer technology as tools.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samuel et al (USPAP 2019/0109877) teaches that a resource utilization may be determined using a distributed ledger, such as a blockchain.  The distributed ledger may include a smart contract for trustworthy metering.  Further, the resource utilization may be determined based on a predefined unit of consumption.  The unit of consumption may be time based, activity based, etc. The resource consumption may be determined, based on at least one of proof of work consensus and a proof of elapsed time.  The entries from the distributed ledger periodically to determine system resource utilization (0119).
Morimura et al (USPAP 2008/0154837) teaches a resource utilization state that contains a resource increase/decrease in number, an average CPU utilization rate, a power consumption increase/decrease in amount, and the like.  The service utilization state contains an average processing rate, a processing amount, and a rate of accomplishing a service level objective (SLO) such as "response time: within five seconds".  The business value 566 contains numerical values indicating business values that are calculated by the effect calculating unit 28, for example, the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691